UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4367


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MAURICE DEVONTE LEE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:19-cr-00106-RGD-RJK-1)


Submitted: June 30, 2021                                          Decided: August 6, 2021


Before FLOYD, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth M. Wood-Hanna, ELIZABETH M. WOOD, P.C., Virginia Beach, Virginia, for
Appellant. Raj Parekh, Acting United States Attorney, Jacqueline R. Bechara, Assistant
United States Attorney, Alexandria, Virginia, John F. Butler, Assistant United States
Attorney, Elizabeth M. Yusi, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Devonte Lee appeals his convictions and the 360-month sentence imposed

after a jury found him guilty of assault with intent to commit murder, in violation of 18

U.S.C. §§ 7(3), 113(a)(1), and possession and discharge of a firearm in furtherance of a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii). Lee asserts that the district

court erroneously denied his request for a mistrial, which was based on an excused juror’s

comments to a prospective juror regarding Lee’s decision to represent himself during the

underlying criminal proceedings. Lee also assigns error to the district court’s decision to

refuse Lee the opportunity to poll remaining jurors regarding the excused juror’s comments

informing the remaining jurors why he was excused. Finding no error, we affirm.

       We review the denial of a motion for a mistrial for an abuse of discretion. United

States v. Zelaya, 908 F.3d 920, 929 (4th Cir. 2018). “Because a mistrial is so drastic a step,

we will disturb the district court’s refusal to grant one only in extraordinary circumstances,

such as when evidence is admitted that would prejudice the defendant, and there is an

overwhelming probability that the jury would be unable to heed a curative instruction to

ignore it.” United States v. Taylor, 942 F.3d 205, 221-22 (4th Cir. 2019) (internal quotation

marks omitted).

       We have reviewed the record and considered the parties’ arguments and find that

the district court was well within its discretion to deny Lee’s motion for a mistrial and

instead select a less drastic alternative by replacing the excused juror with an alternate juror

after assuring itself that the remaining jurors could “remain fair and impartial.” See United

States v. Smith, 919 F.3d 825, 834 (4th Cir. 2019) (recognizing that “the trial judge is in

                                               2
the best position” to determine whether jurors can “remain fair and impartial,” and that

“the inquiry is committed to his discretion”). We also find no error in the district court’s

decision to collectively question the remaining jurors regarding the excused juror’s exiting

comments to ensure they could render a verdict based solely on the evidence presented at

trial. See id. (holding that the district court has “ample leeway to formulate the questions

to be asked” and that the court must “balanc[e] the need to detect bias against the concern

that inartful questioning could itself generate bias”); see also United States v. Gutierrez,

963 F.3d 320, 334 (4th Cir. 2020) (“The trial judge is in the best position to make judgments

about the impartiality and credibility of potential jurors based on the judge’s own

evaluations of demeanor evidence and of responses to questions.” (internal quotation marks

omitted)), cert. denied, __ U.S. __, 141 S. Ct. 1112 (2021).

       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3